Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of RemoteMDx, Inc. (the Company) on Form 10-K for the fiscal year ended September30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the Report), David G. Derrick, President and Chief Executive Officer and Michael G. Acton, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /S/ DAVID G. DERRICK David G. Derrick Chief Executive Officer January 13, 2010 By: /S/ MICHAEL G. ACTON Michael G. Acton Chief Financial Officer January 13, 2010
